NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               DEMETRIUS ANTWON WILSON, Petitioner.

                         No. 1 CA-CR 18-0566 PRPC
                              FILED 11-27-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-122610-001
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Demetrius Antwon Wilson, Tucson
Petitioner
                            STATE v. WILSON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Kent E. Cattani joined.


M c M U R D I E, Judge:

¶1            Petitioner Demetrius Antwon Wilson petitions this court for
review from the denial of his petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2            Wilson pled guilty to one count of burglary in the second
degree, with one historical prior conviction. The superior court sentenced
Wilson to a slightly aggravated term of ten years’ imprisonment but within
the range stipulated in the plea agreement.

¶3           Wilson waived his right to counsel in the Rule 32 proceeding
and filed a pro se petition for post-conviction relief. The superior court
summarily denied the petition, and Wilson filed a timely petition for
review. We have jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c) and Arizona Revised Statutes (“A.R.S.”) section
13-4239(C).

¶4            On review, Wilson alleges various due process violations,
arguing: (1) the superior court deprived him of the right to proceed pro se;
(2) his medical issues impacted his ability to competently assist in his own
defense; (3) the photographic lineup was unduly suggestive; and (4) law
enforcement failed to adequately preserve evidence.

¶5            Whether to grant or deny post-conviction relief pursuant to
Rule 32 is within the superior court’s discretion. State v. Schrock, 149 Ariz.
433, 441 (1986). This court will not reverse the court’s decision absent an
abuse of discretion. Id.

¶6            The acceptance of a guilty plea waives all non-jurisdictional
defenses, errors, and defects which occurred prior to the plea, including
deprivations of constitutional rights. Tollett v. Henderson, 411 U.S. 258, 267
(1973); State v. Moreno, 134 Ariz. 199, 200 (App. 1982). Thus, a pleading
defendant “may only attack the voluntary and intelligent character of the
guilty plea.” Tollett, 411 U.S. at 267. To enter a plea agreement, a defendant


                                      2
                             STATE v. WILSON
                            Decision of the Court

must understand and agree to the terms of the plea agreement, be advised
of the constitutional rights waived by pleading guilty, and the plea cannot
be the “result of force, threats or promises.” Ariz. R. Crim. P. 17.3(a)(1)–(2),
17.4(c); State v. Murdaugh, 209 Ariz. 19, 27, ¶ 33 (2004).

¶7            Here, the superior court explained each term of Wilson’s plea
agreement, including the rights he waived by entering a guilty plea.
Although Wilson suffered from symptoms associated with a colostomy
reversal, his medical issues did not impact his cognitive functions at either
the settlement conference or the change of plea hearing. Moreover, the
record shows that Wilson was cleared to return to court by Correctional
Health Services. Under these facts, Wilson voluntarily and intelligently
entered a plea agreement and waived his right to allege errors that may
have occurred prior to the plea. See Murdaugh, 209 Ariz. at 27, ¶ 33.

¶8           Lastly, Wilson contends that the superior court refused to
provide complete transcripts and the State presented “false allegations”
during the current proceeding. These claims are not supported by the
record and do not merit relief.

¶9            The court did not abuse its discretion by summarily denying
Wilson’s petition for post-conviction relief. We therefore grant review, but
deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3